                    Case 1:19-mj-00281-MSN Document 1 Filed 06/20/19 Page 1 of 5 PageID# 1


     ^A0 442     (Rev. 10/03) WgfTanl for Axrtst (Rev. 9/05 WDTX)

                                           United States District Court
                            Western                                  District of                                     Texas


               UNITED STATES OF AMERICA

                                                                                                      WARRANT FOR ARREST
                                V.

                  GIOVANY CANTRES-VELEZ                                          Case Number; DR-17-CR-01195(01)


 To: The United States Marshal
        and any Authorized United States Officer

            YOU ARE HEREBY COMMANDED to arrest                                                        GIOVANY CANTRES-VELEZ
                                                                                                                 Name

 and bring him or her forthwith to the nearest magistrate judge to answer a(n)
 □ Indictmcm □Information Q Complaint q Order of                                 □ ProbHtion            ^ Supervised Release           □ Violation
                                                                    court            Vi olation            Vi olation Petition             Notice
                                                                                     Petition

 charging him or herwith (briefdescription of ofTense)
 VIOLATION OF CONDITIONS OF SUPERVISED RELEASE
                                                                                                            A trutt Gotjy fcjr        wNHin&l, i certify.
 (SEE ATTACHED COPY)                                                                                              Clerk, U.^. Difitritst Court
                  Ch
      COq         cm                                                                                           By-
                                                                                                                          OepyfyClerk
                 SE
> CO             '•C




         lation !o?Title(s)                                                  United States Code, Section(s) SEE ATTACHED PETITION
£r     F-

 J'^llMlde s
Name of Issuing OfTiccr
                                                                                 Signature of fauing OI»er ^
 U.S. DEPUTY CLERK
                                                                                   6/17/201                                      Del Rio, TX
Title oflssiiing Officer
                                                                                 Date and L.ocation

DATE ISSUED:                    6/17/2019


Bail fixed at S               DETAIN                                                U.S. District Judge Alia Moses
                                                                        by
                                                                                                           Name of Judicial OfTiccr


                                                                        RETURN
      This warrant was re ceived     and executed with the arrest of the above-named defendant at


                              Ham&anL) IJIUbUF ARRESTING OFFICER
     Cc//e>/i^
 I'ATC OTARREST /
Case 1:19-mj-00281-MSN Document 1 Filed 06/20/19 Page 2 of 5 PageID# 2
Case 1:19-mj-00281-MSN Document 1 Filed 06/20/19 Page 3 of 5 PageID# 3
Case 1:19-mj-00281-MSN Document 1 Filed 06/20/19 Page 4 of 5 PageID# 4
Case 1:19-mj-00281-MSN Document 1 Filed 06/20/19 Page 5 of 5 PageID# 5
